DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application and Claims Status
Applicant’s response filed on 05/28/2021 is acknowledged and entered.

Claims 10-12, 14-17, 35-40, 51, 55, and 59-62 were pending.  No claims have been amended, cancelled, and/or added.  Therefore, claims 10-12, 14-17, 35-40, 51, 55, and 59-62 are currently pending.

Election/Restrictions
Applicant's election with traverse of Group I (Claims 10-12, 14-17, and 35-40) in the reply filed on 05/28/2021 is acknowledged.  The elected invention is as follows: “Applicants elect, with traverse, Group I, Claims 10-12, 14-17, 35-46, 51, 55 and 59-62, drawn to a product and provisionally elect the following species: OATP1B inhibitor, more specifically clarithromycin of claim 12, for examination.”
The traversal is on the ground that “unity of invention does exist between Groups I-II because there is a technical relationship that involves the same special technical feature. It is this technical feature that defines the contribution which each of the groups, taken as a whole, makes over the prior art”.
This is not found persuasive because there is a lack of unity between the invention of Group I (Claims 10-12, 14-17, and 35-40) and Group II (Claims 51, 55, and 59-62) as clearly not fully understand the claimed inventions, which would clearly raises the issue as to whether applicant have possession of the claimed inventions.
The requirement is still deemed proper and is therefore made FINAL.

Claims 51, 55, and 59-62 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on 05/28/2021.
Further with regard to the rejoinder as discussed in the previous Office Action (para. 7 on pg. 5), applicant is reminded that as recognized by MPEP § 821.04(b), where claims directed to a product and to a process of making and/or using the product are presented in the same application, applicant may be called upon under 35 U.S.C. 121 to elect claims to either the product or a process.  See MPEP § 806.05(f) and § 806.05(h).  The claims to the nonelected invention will be withdrawn from further consideration under 37 CFR 1.142.  See MPEP § 821 That is in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims.  Failure to do so may result in a loss of the right to rejoinder.  Upon rejoinder of claims directed to a previously nonelected process invention, the restriction requirement between the elected product and rejoined process will be withdrawn.

Applicant's election with traverse of a species for a type of compositions in the reply filed on 05/28/2021 is acknowledged.  The elected species is as follows: “Applicants elect, with traverse, Group I, Claims 10-12, 14-17, 35-46, 51, 55 and 59-62, drawn to a product and provisionally elect the following species: OATP1B inhibitor, more specifically clarithromycin of claim 12, for examination.”  This elected species convey that the type of composition is a combination of components/compounds/active agents where the combination is pemafibrate and clarithromycin.  This interpretation is fully supported by instant claims 51 (i.e. ‘administering pemafibrate, a salt thereof, or a solvate thereof (pemafibrate) concomitantly with an OATP1B inhibitor…’) and 12 (i.e. ‘wherein the OATP1B inhibitor is one or more drugs selected from the group consisting of clarithromycin…’).  
a search of all the claims would not impose a serious burden on the Office. In fact, the International Searching Authority searched all of the claims together”.
This is not found persuasive because the species for a type of compositions lack of unity under PCT Rule 13.2 as clearly stated in the previous Office action (see paras. 8 and 9 on pgs. 6-7).  First, it is important to note for determination of special technical feature, it must simply contain that feature throughout the claims.  Here, the technical feature of pemafibrate is claimed by instant claims 10-12, 14-17, 35-40, 51, 55, and 59-62, i.e. pemafibrate is required by each species for a type of compositions.  As clearly stated in the previous Office action (see para. 9), the technical feature of pemafibrate is taught by the prior art of Yamazaki et al. (US Patent 7,109,226 B2), and thus, the technical feature of pemafibrate is not a special technical feature as it does not make a contribution over the prior art under PCT Rule 13.2.  Accordingly, the species for a type of compositions lack of unity under PCT Rule 13.2.  Second, applicant argument clearly convey that does not fully understand the claimed inventions, which would clearly raises the issue as to whether applicant have possession of the claimed inventions.
The requirement is still deemed proper and is therefore made FINAL.

Claims 35-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected species, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on 05/28/2021.

It is relevant to note that applicant’s elected species (i.e. the combination of pemafibrate and clarithromycin) is not found in the art.  As recognized by MPEP § 803.02(III)(C)(2), if the The examiner need not extend the search beyond a proper Markush grouping. In other words, the examiner need not extend the search to any additional species that do not share a single structural similarity and a common use with the elected species (i.e., do not belong to the same recognized physical or chemical class or to the same art-recognized class and/or do not have a common use and/or do not share a substantial structural feature of a chemical compound and a use that flows from the substantial structural feature). The examiner should continue examination of the Markush claim to determine whether it meets all other requirements of patentability (e.g., 35U.S.C. 101 and 112, nonstatutory double patenting, and proper Markush grouping).

Accordingly, claims 10-12 and 14-17 are under consideration in this Office Action.

Priority
This present application is a 371 of PCT/JP2018/024954 that was filed on 06/29/2018.



Receipt is acknowledged of certified copies of papers (i.e. Japanese Patent Application JP2017-128188 that was filed on 06/30/2017) required by 37 CFR 1.55.

Since this present application is being examined under the first inventor to file provisions of the AIA , this application has been afforded the effective filing date of 06/30/2017 for prior art searches.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12 and 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites a “pharmaceutical kit comprising (A) pemafibrate, a salt thereof, or a solvate thereof (pemafibrate); and (B) an instruction to administer the pemafibrate concomitantly with an OATP1B inhibitor or a CYP inhibitor to a patient, wherein if the patient's plasma concentration of pemafibrate during the concomitant administration increases relative to the plasma concentration of pemafibrate in the patient when pemafibrate is administered without the OATP1B inhibitor and without the CYP inhibitor, then either (i) or (ii): (i) stop concomitant administration of pemafibrate and the OATP1B inhibitor or the CYP inhibitor or (ii) continue concomitant administration of pemafibrate and the OATP1B inhibitor or the CYP inhibitor, with a dose of pemafibrate sufficiently reduced to suppress the increase in plasma concentration of pemafibrate in the patient”.  The limitation of ‘pemafibrate, a salt thereof, or a solvate thereof (pemafibrate)’ is vague and indefinite because it is unclear as to their metes and bounds.  The phrase ‘pemafibrate, a salt thereof, or a solvate thereof’ is a definite expression, and as a result, the addition of the term ‘(pemafibrate)’ to an otherwise definite expression extends the scope of the expression so as to render it indefinite.  Therefore, claim 10 and its dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claims 10, 11, and 14-17 are rejected under 35 U.S.C. 103 as being obvious over Yamazaki et al. (US Patent 7,109,226 B2).
The applied reference has a common assignee (Kowa Co., Ltd.) with the instant application.  Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
For claims 10 and 11, Yamazaki et al. claim the compound 2-[3-[[N-(Benzoxazol-2-yl)-N-3-( 4-methoxyphenoxy )propyl]aminomethyl]phenoxy]butyric acid (refers to instant claimed limitation of ‘(A) pemafibrate, a salt thereof, or a solvate thereof (pemafibrate)’ of claim 10; and instant claim 11) (Claim 3); and a pharmaceutical composition comprising a compound or a salt thereof as recited in claim 3 and a pharmacologically acceptable carrier (refers to instant claimed limitation of a ‘pharmaceutical kit’ of claim 10 ) (Claim 4).  Yamazaki et al. also disclose the followings: (i) no particular limitation is imposed on the form of administration, and the administration form can be appropriately determined in accordance with the purpose of treatment, and selected from among, for examples, peroral solid forms, peroral liquid forms, injections, suppositories, external preparations, ophthalmic solutions, nasal drops, ear drops, and patches (col. 19, line 65 thru col. 20, line 6); (ii) these administration forms can be produced by mixing the active ingredient with a pharmacologically acceptable carrier and through any preparation methods known in the art (col. 20, lines 6-9); and (iii) the dose of the drug of the 
The teachings of Yamazaki et al. differ from the presently claimed invention as follows:
While Yamazaki et al. do not explicitly disclose the limitations of (a) claim 10 (i.e. ‘(B) an instruction to administer the pemafibrate concomitantly with an OATP1B inhibitor or a CYP inhibitor to a patient, wherein if the patient's plasma concentration of pemafibrate during the concomitant administration increases relative to the plasma concentration of pemafibrate in the patient when pemafibrate is administered without the OATP1B inhibitor and without the CYP inhibitor, then either (i) or (ii): (i) stop concomitant administration of pemafibrate and the OATP1B inhibitor or the CYP inhibitor or (ii) continue concomitant administration of pemafibrate and the OATP1B inhibitor or the CYP inhibitor, with a dose of pemafibrate sufficiently reduced to suppress the increase in plasma concentration of pemafibrate in the patient’); claim 14 (i.e. ‘instructing to reduce the dose of pemafibrate, compared with the dose when the pemafibrate is administered alone, to 1/2 or less’); claim 15 (i.e. ‘instructing to reduce the dose of pemafibrate to 0.1 to 0.2 mg per day’); claim 16 (i.e. ‘instructing to administer pemafibrate twice per day’); and claim 17 (i.e. ‘the instruction is a package insert, a package label, or a user manual’), these limitation are directed to a printed matter that does not distinguish the claimed product from otherwise identical prior art product.  As recognized by MPEP § 2112.01 (III), where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004) (Claim at issue was a kit requiring instructions and a buffer agent. The Federal Circuit held that the claim was anticipated by a prior art reference that taught a kit that included instructions and a buffer agent, even though the content of the instructions differed, explaining "[i]f we were to adopt [applicant’s] position, anyone could continue patenting a product indefinitely provided that they add a new instruction sheet to the product.").
Further, the ‘informing’ limitations of claim 10 (i.e. ‘to administer the pemafibrate concomitantly with an OATP1B inhibitor or a CYP inhibitor to a patient, wherein if the patient's plasma concentration of pemafibrate during the concomitant administration increases relative to the plasma concentration of pemafibrate in the patient when pemafibrate is administered without the OATP1B inhibitor and without the CYP inhibitor, then either (i) or (ii): (i) stop concomitant administration of pemafibrate and the OATP1B inhibitor or the CYP inhibitor or (ii) continue concomitant administration of pemafibrate and the OATP1B inhibitor or the CYP inhibitor, with a dose of pemafibrate sufficiently reduced to suppress the increase in plasma concentration of pemafibrate in the patient’); claim 14 (‘to reduce the dose of pemafibrate, compared with the dose when the pemafibrate is administered alone, to 1/2 or less’); claim 15 (‘to reduce the dose of pemafibrate to 0.1 to 0.2 mg per day’); and claim 16 (‘to administer pemafibrate twice per day’) are directed to the functional limitation of the instant claimed pemafibrate, which is taught by Yamazaki et al.  As recognized by MPEP § 2112.01 (I), where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).
Therefore, the teachings of Yamazaki et al. do render the invention of the instant claims prima facie obvious.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to My-Chau T. Tran whose telephone number is 571-272-0810.  The examiner can normally be reached on Monday - Friday: 8 am - 4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren, can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MY-CHAU T. TRAN/
Primary Examiner, Art Unit 1629
June 29, 2020